April 22, 1924.
The Circuit Judge was in error in holding that the plaintiff's cause of action was barred under the Federal Employers' Liability Act, because it was not brought within two years after the alleged cause of action accrued. It does not appear, upon the face of the complaint, that both the employee and the railroad company were engaged in interstate commerce at the time of the alleged injury, fact essential to the application of that Act. If it had so appeared, the conclusion would have been correct. *Page 223 
The other grounds of the demurrer were properly sustained, for the reasons stated by the Circuit Judge in his order, which is accordingly affirmed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate.